DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see remarks, filed 11/03/2022, with respect to the rejection(s) of claim(s) 1-20 under 35U.S.C 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Guillen (U.S. Patent # US 9,800,701 B1) in view of in view of Solland et al (U.S. Patent Pub. # US 2017/0373450 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claim(s) 1, 2, 7-9, 15 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillen (U.S. Patent # US 9,800,701 B1) in view of Solland et al (U.S. Patent Pub. # US 2017/0373450 A1).
 Regarding claim 1, Guillen discloses a case for a mobile device (figures 2-5, a phone case 10; column 2 lines 39-51), the case comprising: a cover defining a cavity configured for receiving and holding the mobile device (figures 2-4, a phone receiving area 20 of the phone case 10), the cover comprising a first portion and a second portion removably attachable to the first portion (figures 2-5, a first portion (i.e., an upper portion 14)  and a second (i.e., a lower portion 16); column 2, lines 45-55, “…Linking mechanism 18 may be any form of linkage capable of releasably securing the upper portion 14 and lower portion 16 to one another.”); a male plug disposed in the second portion of the cover (figures 2-5, an electronic male interface or plug 40; column 3 lines 29-33, the  male plug(i.e., the plug 40) is disposed in the second portion of the cove r(i.e., the lower portion 16 of the cover 10) ), extending into the cavity defined by the cover (see figures 2-3, the  male plug 40, the  male plug (i.e., the plug 40) is extending into the cavity (i.e., the phone receiving area 20 of the phone case 10)), and configured for insertion into a female socket of the mobile device (column 3, lines 30-33, “… the case 10 includes an electronic male interface or plug 40 through which the case is mechanically and electronically connected to the phone 102 via the female electronic interface or port 120.”), the male plug comprising a plurality of first contacts configured for mating with contacts of the mobile device ( see figure 6, a power, USB D+, USB D- and GND of  the plug 40 and a power, USB D+, USB D- and GND of the electronic port 120 of the phone 102; column 3, lines 36-46, the plug 40 can be an 8 pin lightning plug (male)); and a cord extending out of the second portion of the cover and comprising a jacket  (figure 5, cord 74,  the  cord 74 is extending out of the second portion of the cover (i.e., the lower portion 16 of the cover 10) ) and comprising a jacket  (i.e., an outer cover of the cord/cable 74) and the cord is electrically coupled to the first contacts of the male plug (figures 4-6, the cord 74, the plug  40 and a port 120; column 3, lines 53-58, “…case port 60 communicates with the electronic port 120 of the phone 102 via the pathway 50 and plug 40, thereby allowing the phone 102 to be charged or electronically communicate with other devices (represented generally by cord 74) that are connected to the port 60 of the case 10”).
Guillen does not explicitly disclose a plurality of wires disposed in the jacket.
	Solland et al discloses a cord is comprising a jacket  and a plurality of wires disposed in the jacket (figures 1 and 15, a cord/cable 106; paragraphs 0045, 0077 and 0086 “…wires within the cord 106”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of wires in cable/cord of Solland et al  in to the cable of Guillen in order to achieve a parallel connection between cable and various port connectors to transfer of data/information and power between the interconnected components.

Regarding claim 2, Guillen  in view of Solland et al discloses the apparatus of claim 1. Guillen does not disclose wherein the cord comprises a connector disposed on an end of the cord opposite the cover.  
Solland et al discloses a cord comprises a connector disposed on an end of the cord  opposite a cover (figures 1 and 3, a connector 104; paragraphs 0047-0048).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plug/connector in cord/cable of Solland et al into the cable of Guillen in order to easily connect the electric devices to other  to other devices.

Regarding claim 7, Guillen  in view of Solland et al discloses the apparatus of claim 1. Guillen further discloses wherein the first portion of the cover comprises at least one fastener receiver (figures 2-5, a linking mechanism 18; column 2, lines 43-45) and the second portion of the cover comprises at least one fastener ring, wherein the case further comprises at least one fastener configured to fit through the at least one fastener ring into the at least one fastener receiver to attach the first portion to the second portion (column 2, lines 45-55, “…Linking mechanism 18 may be any form of linkage capable of releasably securing the upper portion 14 and lower portion 16 to one another.” Although Guillen does not explicitly disclose the second portion of the cover comprises at least one fastener ring, Guillen discloses “the linking mechanisms are not limited to frictional interfaces such as snap-fit connections, lock and key assemblies; magnetic connections, or other mechanisms” (column 2, lines 53-58).Since Guillen teaches the linking mechanisms can be other mechanisms, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention use the linking mechanisms/fastener comprise at least one fastener ring , since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 8, Guillen  in view of Solland et al discloses the apparatus of claim 1. Guillen further discloses wherein the male plug comprises a plurality of second contacts that are electrically coupled to the first contacts of the male plug (figure 6, a power, USB D+, USB D- and GND of  a female electronic interface or port 60; column 3, lines 52-55, “…case port 60 communicates with the electronic port 120 of the phone 102 via the pathway 50 and plug 40”).  

Regarding claim 9, Guillen  in view of Solland et al discloses the apparatus of claim 8.  Guillen further discloses wherein the wires of the cord are attached to the second contacts of the male plug (column 3, lines 52-58, “…case port 60 communicates with the electronic port 120 of the phone 102 via the pathway 50 and plug 40, thereby allowing the phone 102 to be charged or electronically communicate with other devices (represented generally by cord 74) that are connected to the port 60 of the case 10”).
Guillen does not disclose wherein the second contacts and portions of the wires attached to the second contacts are potted in a non-conductive material disposed within the second portion of the cover.  
Solland et al discloses contacts are potted in a non-conductive material (paragraphs  0083-0084, contacts can be insulated).   
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention use the teachings of Solland et al into the apparatus of Guillen, such that the second contacts and portions of the wires attached to the second contacts are potted in a non-conductive material (i.e., insulator) disposed within the second portion of the cover in order to protect the contacts from damage as taught by Solland et al (paragraph 0084).

Regarding claim 15, Guillen  in view of Solland et al discloses the apparatus of claim 1. Guillen further discloses an arrangement, comprising: the case and the mobile device receivable within the case and comprising the female socket configured to receive the male plug of the case (column 3, lines 29-33, “…the phone 102 to electronically communicate with the port 30, the case 10 includes an electronic male interface or plug 40 through which the case is mechanically and electronically connected to the phone 102 via the female electronic interface or port 120.”).

Regarding claim 17, Guillen  in view of Solland et al discloses the apparatus of claim 1. Guillen discloses the case with a mobile device (figure 2-5, the case 10 with a mobile device 102); column 2, lines 39-51), the method comprising: inserting the mobile device into the first portion of the cover (see figure 4-5, the case 10 with the mobile device 102; column 2, lines 45-48, “… the phone 102 is properly engaged to the lower portion 16, the upper portion 14 of the body 12 is connected to the lower portion 16 of the body 12 via the linking mechanism 18 shown in FIGS. 3 and 4.); inserting the male plug in the second portion of the cover into a female socket of the mobile device(column 2, lines 45-51 and column 3, lines 29-33); fastening the second portion of the cover to the first portion of the cover (column 2, lines 49-52).
Guillen does not discloses tethering the cord to an article or device.  
Solland et al tethering a cord to an article or device (figures 2-5, a cord 106; paragraphs 0054-0055,  tethering the cord  106 to an article or device (i.e.,  a computer 200 or  a socket adapter 523)).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the cord/cable to connect to the device as taught by  Solland et al in order to transfer data to and from the device.

Regarding claim18, Guillen  in view of Solland et al discloses the apparatus of claim 17. Solland et al discloses  wherein tethering the cord comprises attaching a connector of the cord to the device (figures 1-5, connectors 102 and 104 of cord/cable 106; paragraphs 0047-0048).

3.	Claim(s) 3, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillen (U.S. Patent # US 9,800,701 B1) in view of Solland et al (U.S. Patent Pub. # US 2017/0373450 A1) further in view of Waters (U.S. Patent Pub. # US 2017/0140887 A1).
Regarding claim 3, Guillen  in view of Solland et al discloses the apparatus of claim 1. Guillen in view of Solland et al does not disclose wherein the cord is configured to be hardwired into a device at an end of the cord opposite the cover.  
Waters discloses a cord is configured to be hardwired into a device at an end of the cord (figure 1, a USB cable 104, paragraph 0016,  the USB cable 104 can be hard wired to the device”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Waters into the apparatus of  Guillen in view of Solland et al, such that the cord connection could  be hardwired into a device in order to prevent wire disconnection.

Regarding claim 16, Guillen  in view of Solland et al discloses the apparatus of claim 1. Solland et al discloses an  arrangement, comprising: a device (figure 3-5, a computer 200 or a socket adapter 523  ; paragraphs 0054-0055). 
Guillen in view of Solland et al dose not disclose wherein the cord of the case is hardwired to the device.
Waters discloses a cord is hardwired to a device (figure 1, a USB cable 104, paragraph 0016,  the USB cable 104 can be hard wired to the device”).

Regarding claim 19, Guillen  in view of Solland et al discloses the apparatus of claim 17. Guillen does not disclose wherein tethering the cord comprises hardwiring the cord to the device.
Waters discloses wherein tethering the cord comprises hardwiring the cord to the device (figure 1, a USB cable 104, paragraph 0016,  the USB cable 104 can be hard wired to the device”).

4.	Claim(s) 4, 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillen (U.S. Patent # US 9,800,701 B1) in view of Solland et al (U.S. Patent Pub. # US 2017/0373450 A1) further in view of KR 20100000015 U(hereinafter referenced as KR).
Regarding claim 4, Guillen  in view of Solland et al discloses the apparatus of claim 1. Guillen in view of Solland et al does not disclose the case further comprising a clamp configured to clamp the cord to a surface, device, or other article.  
KR discloses a clamp configured to clamp a cord to a surface, device, or other article (figure 2, an upper case 20 is configured to clamp a cord to a lower case 10).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cable fastener/clamp of KR into the apparatus of Guillen in view of Solland et al in order to secure the cable in desired place and to protect the USB terminals from external shock (KR, page 3, lines 10-13).

Regarding claim 5, Guillen discloses a case for a mobile device (figures 2-5, a phone case 10; column 2 lines 39-51), the case comprising: a cover defining a cavity configured for receiving and holding the mobile device (figures 2-4, a phone receiving area 20 of the phone case 10), the cover comprising a first portion and a second portion removably attachable to the first portion (figures 2-5, a first portion (i.e., an upper portion 14)  and a second (i.e., a lower portion 16); column 2, lines 45-55, “…Linking mechanism 18 may be any form of linkage capable of releasably securing the upper portion 14 and lower portion 16 to one another.”); a male plug disposed in the second portion of the cover (figures 2-5, an electronic male interface or plug 40; column 3 lines 29-33, the  male plug(i.e., the plug 40) is disposed in the second portion of the cove r(i.e., the lower portion 16 of the cover 10) ), extending into the cavity defined by the cover (see figures 2-3, the  male plug 40, the  male plug (i.e., the plug 40) is extending into the cavity (i.e., the phone receiving area 20 of the phone case 10)), and configured for insertion into a female socket of the mobile device (column 3, lines 30-33, “… the case 10 includes an electronic male interface or plug 40 through which the case is mechanically and electronically connected to the phone 102 via the female electronic interface or port 120.”),  the male plug comprising a plurality of first contacts configured for mating with contacts of the mobile device ( see figure 6, a power, USB D+, USB D- and GND of  the plug 40 and a power, USB D+, USB D- and GND of the electronic port 120 of the phone 102; column 3, lines 36-46, the plug 40 can be an 8 pin lightning plug (male)); a cord extending out of the second portion of the cover  and comprising a jacket (figure 5, cord 74,  the  cord 74 is extending out of the second portion of the cover (i.e., the lower portion 16 of the cover 10) ) and comprising a jacket  (i.e., an outer cover of the cord/cable 74) and the cord is  electrically coupled to the first contacts of the male plug (figures 4-6, the cord 74, the plug  40 and a port 120; column 3, lines 53-58, “…case port 60 communicates with the electronic port 120 of the phone 102 via the pathway 50 and plug 40, thereby allowing the phone 102 to be charged or electronically communicate with other devices (represented generally by cord 74) that are connected to the port 60 of the case 10”).
Guillen does not explicitly disclose a plurality of wires disposed in the jacket.
	Solland et al discloses a cord is comprising a jacket  and a plurality of wires disposed in the jacket (figures 1 and 15, a cord/cable 106; paragraphs 0045, 0077 and 0086 “…wires within the cord 106”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of wires in cable/cord of Solland et al  in to the cable of Guillen in order to achieve a parallel connection between cable and various port connectors to transfer of data/information and power between the interconnected components.
Guillen in view of Solland et al does not disclose a clamp configured to clamp the cord to a surface, device, or other article, wherein the clamp comprises a body, at least two cord tie openings positioned with one of the cord tie openings at a first end portion of the body and another one of the cord tie openings at a second end portion of the body opposite the first end portion of the body, and at least four connector tie openings with two of the connector tie openings disposed opposite each other at a first position along the body and another two of the connector tie openings disposed opposite each other at a second position along the body.  
KR discloses  a clamp configured to clamp the cord to a surface, device, or other article (figure 2, an upper case 20 is configured to clamp a cord to a lower case 10) , wherein the clamp comprises a body (figure 2, a lower case 20, page 4, lines 8-13), at least two cord tie openings positioned with one of the cord tie openings at a first end portion of the body and another one of the cord tie openings at a second end portion of the body opposite the first end portion of the body(figure 2, a left and a right side of  the lower case 20, page 3, lines 28-33 and page 4, lines 8-13), and at least four connector tie openings with two of the connector tie openings disposed opposite each other at a first position along the body and another two of the connector tie openings disposed opposite each other at a second position along the body (figures 2, a front side hooking holes 11a and a rear side hooking holes 11a of the lower case 10; page 4, lines 8-13)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cable fastener/clamp of KR into the apparatus of Guillen in view of Solland et al in order to secure the cable in desired place and to protect the USB terminals from external shock (KR, page 3, lines 10-13).

Regarding claim 20, Guillen  in view of Solland et al discloses the apparatus of claim 17. Guillen  in view of Solland et al does not disclose wherein tethering the cord comprises fastening the cord to an article or device using a clamp or other fastener.
 KR discloses a cord comprises fastening the cord to an article or device using a clamp or other fastener (figure 2, USB cable clip/fastening device;  page 3, lines 28-33 and page 5, lines 1-2). 

5.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillen (U.S. Patent # US 9,800,701 B1) in view of Solland et al (U.S. Patent Pub. # US 2017/0373450 A1) further in view of LE DUC DE LILLERS et  al (U.S. Patent Pub. # US 2018/0369469 A1)(hereinafter referenced as Lillers)
Regarding claim 6, Guillen  in view of Solland et al discloses the apparatus of claim 1. Guillen in view of Solland et al does not disclose the case further comprising a strain relief element coupled to a portion of the cord extending out of the second portion of the cover.  
Lillers discloses a strain relief element coupled to a portion of a cord (figures 30F-30G, strain relief 206; paragraphs 00165-0166).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate  a strain relief element in cable/cord of Lillers in to the cable of Guillen in view of Solland et al in order to protect the cable from damage.

6.	Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillen (U.S. Patent # US 9,800,701 B1) in view of Solland et al (U.S. Patent Pub. # US 2017/0373450 A1) further in view of Saravis (U.S. Patent Pub. # US 2018/0307284 A1).
Regarding claim 10, Guillen  in view of Solland et al discloses the apparatus of claim 1. Guillen in view of Solland et al dos not disclose the case further comprising an accessory attachment attachable to the cover, wherein the accessory attachment comprises at least one accessory.  
Saravis discloses a case comprising an accessory attachment attachable to the cover, wherein the accessory attachment comprises at least one accessory (figure 19, a cooling mount 1900; paragraph 0090, a case (i.e., a case 1700) comprises an accessory attachment (i.e., a cooling mount 1900)  and the accessory attachment (i.e., the cooling mount 1900) comprises at least one accessory (i.e., a locking mechanism 1906)) .  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate  an accessory attachment in mobile case of Saravis in to the mobile case of  Guillen Solland et al in order to allow easily attach the desired accessory in to the electronic device  protective case.

Regarding claim 11, Guillen  in view of Litterini et al  discloses the apparatus of claim 10. Guillen in view of Litterini et al dos not disclose wherein the at least one accessory comprises a mount configured to mount the case on a mounting arrangement.  
Saravis discloses the at least one accessory comprises a mount configured to mount the case on a mounting arrangement (see figures 21-23,  the cooling mount 1900; paragraphs 0090-0091).  

Regarding claim 12, Guillen  in view of Solland et al discloses the apparatus of claim 10. Guillen in view of Solland et al dose not disclose wherein the at least one accessory comprises a fan.  
Saravis discloses the at least one accessory comprises a fan (paragraphs 0072 and 0090, the cooling mounting mechanism is attached to the cooling mount 1900 and includes fans.).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate  a fan in the electronics device cover of Saravis  into the mobile case of  Guillen in view of Solland et al in order to provide an air flow to cool the electronic device.

Regarding claim 13, Guillen  in view of Solland et al discloses the apparatus of claim 10. Guillen in view of Solland et al dose not disclose wherein the accessory attachment comprises a base and an attachment arm extending from the base and configured to engage a front surface and a back surface of the cover to attach the accessory attachment to the cover.  
Saravis discloses the accessory attachment comprises a base and an attachment arm extending from the base and configured to engage a front surface and a back surface of the cover to attach the accessory attachment to the cover (figures 21-23, a base (i.e.,  a back side of the cooling mount 1900) and an attachment arm (i.e., a clamping mechanism 1904);  paragraphs 0094-0095, “…In the closed position, the clamping mechanism 1904 … fits within the grooves of side 1706 of perimeter casing 1700. ”).  

Regarding claim 14, Guillen  in view of Solland et al discloses the apparatus of claim 13. Guillen in view of Solland et al dose not disclose wherein the attachment arm comprises a roller configured to engage the cover and to roll as the roller is passed over the cover.  
Saravis  discloses the attachment arm comprises a roller configured to engage the cover and to roll as the roller is passed over the cover (figures 22-23, a clamping mechanism 1904; paragraph 0090-0091 and 0095).  

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649